          Case 1:20-cv-00059-SPW Document 45 Filed 04/13/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION



  ARIANE ROWLAND and JAMIE
  SCHULZE,                                             CV 20-59-BLG-SPW


                        Plaintiffs,
                                                        ORDER
  vs.



  WATCHTOWER BIBLE AND TRACT
  SOCIETY OF NEW YORK,INC.,
  WATCH TOWER BIBLE AND TRACT
  SOCIETY OF PENNSYLVANIA,

                        Defendants.




        The Court held a telephonic status conference with counsel for the above-

named parties on April 13, 2021. Ryan Shaffer appeared on behalf ofPlaintiffs.

Jon Wilson, Aaron Dunn, and Joel Taylor appeared on behalf ofDefendants.

        At the conference, counsel for Plaintiffs explained that issues had arisen

during written discovery requiring a ruling from the Court and a modification of

the currentjurisdictional discovery scheduling order. Counsel for Defendants

expressed concern over prolonging the scheduling order but agreed the written

discovery issues should be resolved before depositions could take place. As such.
Case 1:20-cv-00059-SPW Document 45 Filed 04/13/21 Page 2 of 2
